Exhibit 10.6

 

STOCK UNIT AGREEMENT

 

STOCK UNIT AGREEMENT (“Agreement”) effective as of August 7, 2007 (“Grant
Date”), by and between AboveNet, Inc. (the “Company”) and Michael Doris (the
“Participant”).

 

WHEREAS, the Company believes it desirable that the Participant be provided
additional incentive to advance the interests of the Company through a grant of
stock units under the AboveNet, Inc. Management Incentive Plan (the “Plan”):

 

NOW, THEREFORE, the parties agree as follows:

 

1.             Grant of Stock Units.

 

Pursuant to the Plan and subject to the terms and conditions set forth herein
and therein, the Company hereby grants to the Participant 10,000 stock units
(the “Stock Units”). Each Stock Unit constitutes a right to receive from the
Company one share (each a “Unit Share” and collectively the “Unit Shares”) of
the Company’s Common Stock, $.01 par value per share (the “Common Stock”).

 

2.             Vesting; Delivery of Unit Shares.

 

The Stock Units vest (i.e., arc not subject to forfeiture) upon the one year
anniversary of the Grant Date, and the underlying Unit Shares of the vested
Stock Units shall be delivered to the Participant on August 17, 2009 or such
earlier date set forth in Section 5(a) and 5(e).

 

3.             Adjustment Upon Changes in Capitalization.

 

The aggregate number of Stock Units and Unit Shares shall be proportionately
adjusted by the Board or the Compensation Committee of the Board (the
“Committee”) for any increase or decrease in the number of issued shares of
Common Stock resulting from a subdivision or consolidation of shares or other
capital adjustment, or the payment of a stock dividend or other increase or
decrease in such shares, effected without receipt of consideration by the
Company, or other change in corporate or capital structure. The Board or the
Committee may also make the foregoing changes and any other changes, including
changes in the classes of securities available, to the extent it is deemed
necessary or desirable to preserve the intended benefits of the Plan for the
Company and the Participant in the event of any other reorganization,
recapitalization, merger, consolidation, spin-off, extraordinary dividend or
other distribution or similar transaction.

 

4.             Withholding.

 

The Company’s obligation to deliver Unit Shares under this Agreement shall be

 

--------------------------------------------------------------------------------


 

subject to the payment by the Participant of any applicable federal, state and
local withholding tax. The Company shall, to the extent permitted by law, have
the right to deduct from any payment of any kind otherwise due to the
Participant any federal, state or local taxes required to be withheld with
respect to the vesting of the Stock Units or the delivery of the Unit Shares.

 

5.             Termination of Employment; Change in Control.

 

(a)          In the event of the Participant’s death prior to the Stock Units
vesting or prior to delivery of the Unit Shares after vesting has occurred, any
unvested Stock Units, if any, shall immediately vest and the underlying Unit
Shares shall be immediately delivered to the Participant’s beneficiary or
beneficiaries.

 

(b)         Upon the termination of Participant’s employment with the Company as
a result of a disability as hereinafter defined, any unvested Stock Units shall
immediately vest. For the purposes of this Agreement, disability shall mean that
the Participant is unable, for a period of ninety (90) consecutive days or more,
because of physical or mental illness or condition, to perform his duties as an
employee of the Company.

 

(c)          In the event of the termination of the Participant’s employment by
the Company for Cause or by the Participant. any unvested Stock Units shall
immediately be forfeited. For purposes of this Agreement. Cause shall have the
definition set forth in the Plan.

 

(d)         Upon the termination of the Participant’s employment by the Company
without Cause, any unvested Stock Units shall immediately vest.

 

(e)          In the event of a Change in Control, any unvested Stock Units shall
immediately vest and the underlying Unit Shares of the vested Stock Units shall
be immediately delivered to the Participant. For purposes of this Agreement,
notwithstanding any other definition set forth in the Plan, a Change in Control
shall be defined as (1) the acquisition by a person or group of outstanding
stock of the Company, which together with the stock held by such person or
group, represents more than 50% of the fair market value or total voting power
of the stock of the Company (and provided that, if any person or group is
considered to own more than 50% of the voting power or fair market value of the
stock of the Company, the acquisition of additional stock by that same person or
group will not constitute a Change in Control). (2) the acquisition during any
I2-month period by a person or group of stock of the Company possessing 35% or
more of the voting power of the stock of the Company. (3) the replacement of a
majority of the members of the Board of Directors during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Company’s Board of Directors before the appointment or election,
or (4) the acquisition by a person or group of 40% or more of the assets of the
Company (measured as total gross fair market value) during any 12-month period.

 

(f)          The parties may not accelerate the delivery of any Stock Units
before the dates set forth above.

 

2

--------------------------------------------------------------------------------


 

6.             Transfer of Stock Units; Limitations on Delivery of Unit Shares;
Put Right.

 

(a)          The Stock Units are not transferable otherwise than by will or the
laws of descent and distribution. Any attempt to transfer the Stock Units in
contravention of this subparagraph (a) is void ab initio. The Stock Units shall
not be subject to execution, attachment or other process.

 

(b)         The Company shall use its commercially reasonable efforts to cause
the Unit Shares delivered to the Participant under this Agreement to be free
from restrictions on transfer under the federal securities law other than such
restrictions that may be applicable to the holder solely by virtue of being an
Affiliate (as defined in Rule 144 issued under the 1933 Acts) of the Company.

 

(c)          In the event that on the date of delivery, any of the following
shall be true (1) the Unit Shares may not be sold by the Participant at such
time under Rule 144 of the Securities Act of 1933, as amended (the “Securities
Act”), or pursuant to a currently effective registration statement under the
Securities Act. (2) the Participant is unable to sell the stock underlying his
Unit Shares due to any Company imposed trading restriction or the Participant
otherwise is in possession of material, non-public information regarding the
Company or its securities or (3) the Company’s shares are not listed on a
national stock exchange, the Company shall be obligated to repurchase such
number of Unit Shares at the Fair Market Value (as defined in the Plan) of the
Unit Shares on the date of such repurchase as required to meet the Company’s
required minimum tax withholding with respect to the delivered Unit Shares
(based on minimum statutory withholding rates for federal, state and local
purposes, including payroll taxes, that are applicable to such supplemental
taxable income). Notwithstanding the immediately preceding sentence, in the
event the Internal Revenue Service determines that the fair market value of the
Unit Shares is greater than the Fair Market Value as determined under the Plan
and the Participant has incurred additional liability for income taxes, the Fair
Market Value for purposes of this subparagraph (c) shall be increased to the
value determined by the Internal Revenue Service. The Participant must give his
notice to the Company of his election to exercise the right to require the
Company to repurchase a portion of the Unit Shares within forty-five (45) days
before or after the delivery date. In the event such Participant does not
exercise such right, he shall be deemed to have elected to forego such right.

 

7.             No Rights in Unit Shares.

 

The Participant shall have none of the rights of a shareholder with respect to
the Unit Shares unless and until Unit Shares are issued and delivered to him
under this Agreement.

 

8.             No Right to Employment.

 

Nothing contained herein shall be deemed to confer upon the Participant any
right to remain as an employee of the Company. The Company reserves the right to
dismiss the Participant free from any liability, or any claim under the Plan,
except as specifically provided in this Agreement.

 

3

--------------------------------------------------------------------------------


 

9.             Governing Law/Jurisdiction.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without reference to principles of conflict of laws.

 

10.          Miscellaneous.

 

This Agreement cannot be changed or terminated orally. This Agreement and the
Plan contain the entire agreement between the parties relating to the subject
matter hereof. The paragraph headings herein are intended for reference only and
shall not affect the interpretation hereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

/s/ Michael Doris

 

Michael Doris

 

Participant

 

 

 

 

 

ABOVENET, INC.

 

 

 

By:

/s/ Robert Sokota

 

 

Name:

Robert Sokota

 

 

Title:

SVP and General Counsel

 

4

--------------------------------------------------------------------------------